Citation Nr: 1631605	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  09-09 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a respiratory disability (claimed pneumonia, bronchitis, and asthma).    

2. Entitlement to service connection for a right ankle disability, claimed as secondary to service-connected left knee disability and/or service-connected left ankle disability.       

3. Entitlement to a rating in excess of 10 percent for lateral collateral ligament laxity of the left knee with reduced flexion.  

4. Entitlement to a rating in excess of 20 percent for lateral collateral ligament laxity of the left knee with reduced extension.  

5. Entitlement to a rating in excess of 20 percent for postoperative left ankle instability.   

6. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to April 1992.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by RO. 

The Veteran testified before the undersigned in a December 2012 hearing at the RO. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the electronic claims file.

The Board remanded the claims on appeal in May 2013 for further development of the record. The development was completed and the case has been returned to the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

Effective February 2005, the Veteran is in receipt of a total disability evaluation based on individual unemployability.

The issues of entitlement to increased ratings for the service-connected left knee disabilities and entitlement to SMC based on the need for regular aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A respiratory disability is not attributable to service.

2. A right ankle disability is not attributable to service; a right ankle disability was not caused or aggravated by the service-connected left knee disability or service-connected left ankle disability.

3. The service-connected postoperative left ankle instability is productive of a disability picture manifested by marked limited motion of the ankle; ankylosis of the left ankle is not demonstrated.


CONCLUSIONS OF LAW

1. The criteria for service connection for a respiratory disability are not met. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. The criteria for service connection for a right ankle disability are not met. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

3. The criteria for assignment of a rating in excess of 20 percent for the service-connected postoperative left ankle instability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, diagnostic code (DC) 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in July 2006 and May 2013. The claims were last adjudicated in July 2013.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded VA examination in connection with her claims. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examination and the medical opinion obtained in December 2007 and June 2013 are adequate to evaluate the claims for service connection, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete explanation for the opinions stated, relying on and citing to the records reviewed. With regard to the increased rating claim for the left ankle disability, the VA examinations obtained are adequate because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria.

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in May 2013. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of these issues on appeal decided. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for a VA examination.

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that she has current respiratory and right ankle disabilities that onset during her period of service. As to her right ankle, she contends that it is due to service-connected left knee and left ankle disabilities. However, the preponderance of the evidence is against a finding that the Veteran's respiratory and right ankle disabilities onset during service, are attributable to disease or injury sustained during her period of service or are otherwise proximately due to, the result of or aggravated by a service-connected disability and the appeal will be denied. 

The service treatment records reflect that the Veteran complained of a one-month history of cough and congestion in December 1989. On examination, the diagnosis was bronchitis/sinusitis. The February 1992 Report of Medical History associated with her separation examination documents the Veteran's report that she had been had been hospitalized for pneumonia. However, the corresponding separation examination reflects that clinical evaluation of her lungs and chest was normal. The service treatment records contain no complaints of, treatment for or diagnosis of a right ankle disability.

Thus, as fare as they reflect the Veteran's physical state at the time of separation, these medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

After service, an April 1997 VA treatment record documents an assessment, in pertinent part, of history of asthma with nocturnal awakening. An April 2002 VA treatment record documents that the Veteran slipped off a curb and sustained a right ankle sprain. Despite persistent pain, she was able to apply full weight-bearing to her right ankle. On physical examination, the diagnosis was right ankle inversion sprain.

Findings of the June 2002 MRI of the right ankle showed mild tendinosis of the Achilles tendon with some minimal edema posterior to the tendon just superior to the calcaneal insertion; chronic plantar fasciitis; minor tenosynovitis of the posterior tibialis tendon near the tip of the lateral malleolus; and, findings suggestive of degeneration within the peroneal longus and peroneal brevis near the tip of the lateral malleolus.

An April 2007 VA treatment record documents a past medical history of asthma. An August 2007 VA treatment record reflects the Veteran's report that she had a history of asthma, having received treatment for her most recent episode at the VA a few months earlier.

The December 2007 report of VA examination reflects the Veteran's report that in the late 1990s her right ankle got weak and started "going out" on her, likely because she had to put more weight on it for overcompensation due to her left ankle disability. She reported that her right ankle "turned" easily and she experienced pain and swelling. On examination, the diagnosis was right ankle strain with small bone spur. The examiner opined that the right ankle sprain and bone spur of the right ankle was not caused by or a result of the left ankle disability. The examiner explained there was no evidence of abnormal weight bearing and the Veteran's gait was not antalgic. Additionally, her posture was aligned normally. There were no biomechanical abnormalities.

A May 2013 statement from the Veteran's treating physician reports that the Veteran expressed that her right ankle disability was "aggravated by her military stent."

The June 2013 report of VA examination reflects diagnosis of right ankle sprain with residual ligamentous strain and impingement. The examiner opined that the right ankle strain was less likely as not permanently aggravated by the Veteran's service-connected left ankle or left knee disabilities. The examiner explained that the Veteran's right ankle disability onset from acute injury in 2002 when she fell and sprained her right ankle and was not secondary to her left knee or left ankle disabilities. There was no evidence of worsening of the right ankle prior to the injury in 2002 and the Veteran did not have appear to have ambulatory changes from her left ankle disability that would affect her right ankle. Simply, the Veteran's right ankle disability onset from the fall injury in 2002 

The June 2013 report of VA examination also reflects diagnosis of asthma. The examiner concluded that the Veteran's asthma was not related to her period of military service or diagnosis of pneumonia in service - there was no residual of pneumonia. Further, the examiner stated that the Veteran did not have bronchitis or pulmonary disorder related to pneumonia in service - she had full recovery from her pneumonia that she experienced during basic training.

Though the Veteran has current respiratory and right ankle disabilities, the preponderance of the evidence is against a finding of a linkage between the onset of respiratory and right ankle disabilities and a period of service or a service-connected disability. Rather, the evidence shows that the Veteran's current asthma is unrelated to service as the in-service disease (pneumonia) resolved without residual. (See June 2013 VA examination report). In addition, the evidence shows that the Veteran's current right ankle disability had no etiological relationship to service-connected disability (left knee or left ankle) and was unrelated to service, having onset years after service from acute injury sustained in a fall in 2002. (See June 2013 VA examination report).   

The only other evidence of record supporting these claims are the various general lay assertions. The Veteran is competent to state that she had pneumonia or bronchitis in service and service-connected left ankle and left knee disabilities. However, she is a lay person and is not competent to establish that she has current respiratory and right ankle disabilities as a result. The Veteran is not competent to establish that her current respiratory and right ankle disabilities had onset as a result of service or service-connected disability. She is not competent to offer opinion as to etiology of any respiratory or right ankle disability. The question regarding the diagnosis or etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, her allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The claims of entitlement to service connection for respiratory and right ankle disabilities must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating - Left Ankle

The Veteran alleges that her left ankle disability meets the criteria for a higher rating. The Board has examined the record, however, and finds that the preponderance of the evidence is against the granting of an increased benefit and the appeal will be denied. 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here, the left ankle disability has not significantly changed and uniform evaluation is warranted.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The rating for the Veteran's left ankle disability has been assigned pursuant to diagnostic code (DC) 5271. A 20 percent rating is assigned for marked limited motion of the ankle.

The December 2010 report of VA examination reflects the Veteran's complaint of left ankle giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion and intermittent swelling. She reported that she experienced flares of left ankle pain with weather changes or prolonged standing or walking. Rest, Tylenol and hot baths alleviated her left ankle pain.

On examination range of motion of the left ankle was as follows: dorsiflexion 0 to 20 degrees and plantar flexion 0 to 35 degrees. There was objective evidence of pain with active motion but there was no additional limitation of motion after three repetitions. There was no evidence ankylosis or foot drop.

The November 2011 report of VA examination reflects the Veteran's complaint of left ankle swelling, locking and giving way. On physical examination, range of motion of the left ankle was as follows: 20 degrees to 40 degrees of plantar flexion (measured on the examination table) that is reduced to 30 degrees to 40 degrees of plantar flexion after repetition. There was no change in plantar flexion range of motion with repetition and she was able to tolerate 3 repetitions. She had tenderness to palpation over her medial and lateral malleolus over the dorsum of her ankle and over her Achilles tendon. She had a mild amount of swelling over her medial and lateral malleoli. On testing inversion and eversion, there was evidence of voluntary withdrawal making it difficult to test inversion and eversion. She walked with a slow gait but had relatively equal weightbearing. 

The examiner noted that while in standing position, the Veteran dorsiflexed her ankle to neutral (i.e., 0 degrees). The examiner commented that on the examination table, the Veteran had ankylosis and plantar flexion between 30 and 40 degrees with repetition; however, on weightbearing she did not have ankylosis.

The June 2013 report of VA examination reflects the Veteran's complaint of increased pain with activity. On examination, range of motion of the left ankle was as follows: dorsiflexion to 15 degrees and plantar flexion to 30 degrees (with objective evidence of painful motion and the end ranges). She was able to perform repetitive use testing without additional limitation of range of motion. There was no evidence of ankylosis.

Here, the 20 percent rating is the maximum rating assignable for limitation of motion. 38 C.F.R. § 4.71a, DC 5276; see Johnston v. Brown, 10 Vet. App. 80 (1997). Additionally, acknowledging that the November 2011 VA examination report indicates that the Veteran had ankylosis while sitting on the examination table, the examiner further stated that she did not have ankylosis on weightbearing. The subsequent June 2013 report of VA examination confirms that the Veteran does not have ankylosis. Thus, the evidence demonstrates that the Veteran does not have ankylosis of the left ankle. Therefore, the preponderance of the evidence is against a finding supporting a grant for a higher rating, in excess of 20 percent for the left ankle disability.

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's left ankle disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's left ankle disability is manifested by giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion and intermittent swelling; conspicuously absent is ankylosis. The impairment and symptoms are included in the criteria found in the rating schedule for her disability. Because the schedular rating criteria is adequate to rate the left ankle disability, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from her disability with the pertinent schedular criteria does not show that her service-connected left ankle disability at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The limitation of motion of the Veteran's left ankle disability is specifically contemplated by the criteria discussed above, including the effect of the Veteran's left ankle disability on her occupation and daily life. In the absence of exceptional factors associated with the left ankle disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, the Veteran was awarded a total disability rating based on individual unemployability (TDIU) effective February 17, 2005.  


ORDER

Service connection for a respiratory disability is denied.    

Service connection for a right ankle disability is denied.       

A rating in excess of 20 percent for postoperative left ankle instability is denied.   


REMAND

In correspondence received in February 2015, the Veteran testified that she was having a partial knee replacement surgery in February 2015. Because VA has been made aware of the existence of treatment records pertinet to the claims on appeal, attempt must be made to obtain these records prior to appellate review. As the Veteran was last afforded VA examinations for her service-connected left knee disabilities in June 2013, in light of evidence of a partial knee replacement, a new examination is necessary prior to appellate review. Resolution of that issue is inextricably intertwined with the issue concerning entitlement to SMC based on the need for regular aid and attendance. See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Akles v. Derwinski, 1 Vet. App 118, 121   (1991); Bradley v. Peake, 22 Vet. App. 280, 294   (2008) (SMCs are part and parcel of increased rating claims, the Board has jurisdiction over these claims without issuance of a statement of the case by the RO). 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the left knee disabilities since the June 2013 VA examination. Advise the Veteran to sign the appropriate authorization forms. Obtain and associate any outstanding pertinent records with the electronic claims file. 

A specific request should be made for copies of a partial knee replacement performed in February 2015. Do not associate duplicate records with the file.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2. The Veteran should be scheduled for a VA joint examination to evaluate the current severity and manifestations of her left knee disabilities. The entire record must be furnished to the examiner. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's left knee disabilities. The examiner should report all signs and symptoms necessary for rating the Veteran's left knee disabilities. 

As indicated above, the examiner should review the record in conjunction with commenting on the severity of the Veteran's left knee disabilities; however, his or her attention is drawn to the following:

 * Most recent VA examination report of June 2012.

 * February 2015 statement indicating that the Veteran had partial knee replacement (and any obtained records regarding the left knee partial replacement).

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3. After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


